Case 2:21-cv-08492-SDW-CLW Document 12 Filed 07/29/21 Page 1 of 3 PageID: 80




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


         CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                           July 29, 2021

Leonard Sessoms
1812 Broadhaven Drive
Middleburg, FL 32068
Pro Se Plaintiff

Michael T. Wilkos, Esq.
Kirmser, Lamastra,Cunningham, & Skinner
202A Hall’s Mill Road
P.O. Box 1675
Whitehouse Station, NJ 08889
Attorney for Defendants

             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Sessoms v. New Century Imaging, et al.
               Civil Action No. 21-8492 (SDW) (CLW)

Litigants:

       Before this Court is Defendants New Century Imaging, Colleen Bassett, Donald Elting,
Susan Van Pelt, and Belinda Branch’s (collectively, “Defendants”) Motion to Dismiss Plaintiff
Leonard Sessoms’ (“Plaintiff”) Complaint for failure to state a claim upon which relief can be
granted pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). This Court having
considered the parties’ submissions, having reached its decision without oral argument pursuant
to Rule 78, and for the reasons discussed below, grants Defendants’ motion.


DISCUSSION
       A. Standard of Review

        An adequate complaint must be “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). This Rule “requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v.
County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’
rather than a blanket assertion, of an entitlement to relief”).
Case 2:21-cv-08492-SDW-CLW Document 12 Filed 07/29/21 Page 2 of 3 PageID: 81




        In considering a Motion to Dismiss under Rule 12(b)(6), the Court must “accept all factual
allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine
whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”
Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept
as true all of the allegations contained in a complaint is inapplicable to legal conclusions.
Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
       B. Plaintiff’s Complaint Fails to State a Claim Upon Which Relief Can be Granted

        At all relevant times, Plaintiff was employed as an appointment coordinator by New
Century Imaging (“New Century”). (See generally D.E. 1.) On or about March 18, 2020, Plaintiff
was laid off. (Id. at 7; D.E. 1-2.) On November 12, 2020, Plaintiff filed a Charge of Discrimination
(“Charge”) with the Equal Employment Opportunity Commission (“EEOC”) and the New Jersey
Division on Civil Rights, alleging that his supervisor Lisa Studt had sexually harassed him and
that he was laid off in retaliation for rejecting her advances in violation of Title VII of the Civil
Rights Act of 1964. (D.E. 8-4.) Plaintiff also indicated that he believed he was discriminated
against because of his sex, and that New Century would have rehired him had he been female.
(Id.) The EEOC issued a Notice of Right to Sue letter on February 26, 2021. (D.E. 1-2.)
         On April 6, 2021, Plaintiff filed suit in this Court, raising claims pursuant to Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment
Act of 1967 (“ADEA”) and alleging that he was discriminated against on the basis of his race,
color, gender/sex, religion, and age. (D.E. 1.) In describing the facts of the case, Plaintiff alleges
only that he “was laid off due to Covid 19, and was told that i [sic] would be called back. Covid
19 had nothing to do with my job i [sic] work from home in Florida since 2017. I also received a
letter from my job stating that i [sic] was laid off because of Covid 19. The conversation i [sic]
had with my employer is totally different than the letter they sent to me.” (D.E. 1 at 7.) Defendants
subsequently moved to dismiss and all briefing was timely filed. (D.E. 8, 9, 11.)
                                                      A.
        Before a plaintiff can bring a civil claim in court under Title VII, he or she must exhaust
all appropriate administrative remedies with the EEOC. Brown v. Gen. Servs. Admin., 425 U.S.
820, 832 (1976); see also 29 C.F.R. § 1614 (setting forth the administrative process for a Title VII
claim). This requires that a complainant obtain a “right-to-sue letter” before bringing suit under
the statute. See Burgh v. Borough Council of Borough of Montrose, 251 F.3d 465, 470 (3d Cir.
2001). “If a plaintiff brings suit under Title VII . . . before receiving a ‘right to sue letter,’ the
matter may be dismissed pursuant to Rule 12(b)(6) for failure to exhaust administrative remedies.”
Horne v. A&M Med. Servs., LLC, Civ. No. 17-3423, 2017 WL 2656021, at *2 n.1 (D.N.J. June 19,
2017); see also 29 C.F.R. §1614; 42 U.S.C. § 2000e-5(f)(1). “[T]he parameters of the civil action
in district court are defined by the scope of the EEOC investigation which can reasonably be
expected to grow out of the charge of discrimination.” Ptasznik v. Univ. of Pa., 523 F. App’x 156,
160 (3d Cir. 2013). As a result, a plaintiff may not raise claims for the first time in federal court
that were not included in a charge of discrimination filed with the EEOC. See, e.g., Roman v.
Waste Mgmt. of N.J., Civ. No. 10-4337, 2011 WL 1807642, at *6 (D.N.J. May 12, 2011).


                                                  2
Case 2:21-cv-08492-SDW-CLW Document 12 Filed 07/29/21 Page 3 of 3 PageID: 82




        Plaintiff’s Charge is limited to a claim for sex discrimination. Therefore, Plaintiff has
failed to exhaust his administrative remedies as to his current claims for discrimination based on
race, color, religion, and age, and those claims will be dismissed. See, e.g. Cummings v. Princeton
Univ., 2016 WL 63434561, at *3-4 (D.N.J. Oct. 31, 2016) (dismissing plaintiff’s claim for racial
discrimination for failure to exhaust administrative remedies where that claim was not included in
previously filed EEOC charge).
       As to Plaintiff’s claim for sex discrimination under Title VII, there are no allegations that
Defendants Elting, Bassett, Van Pelt or Branch engaged in any wrongful conduct, nor were they
named in the EEOC Charge. In addition, “Third Circuit jurisprudence is clear that individual
employees, including supervisors, are not subject to liability under” Title VII. Rich v. New Jersey,
Civ. No. 14-2075, 2015 WL 2226029, at *10 (D.N.J. May 12, 2015); see also Sheridan v. E.I.
DuPont de Nemours & Co., 100 F.3d 1061, 1078 (3d Cir. 1996) (stating that “Congress did not
intend to hold individuals liable under Title VII”). As a result, Plaintiff’s claim against those
defendants will be dismissed with prejudice.
        As to the remaining defendant, New Century, to sufficiently plead a retaliation claim under
Title VII, Plaintiff must show: “(1) that [he] belongs to a protected class; (2) [he] was qualified for
the position; (3) [he] was subject to an adverse employment action despite being qualified; and (4)
under circumstances that raise an inference of discriminatory action.” Dickerson v. N.J. Inst. of
Technology, Civ. No. 19-8344, 2019 WL 6032378, *5 (D.N.J. Nov. 14, 2019). Although Plaintiff
does identify himself as an African American man, he says nothing about his qualifications for his
position and pleads only that he was “laid off due to Covid 19” and that New Century “has not
come up with a good reason why i [sic] was never called back.” These allegations fail to show
any discriminatory conduct or inference of the same. Consequently, Plaintiff’s Title VII claim
must be dismissed.
CONCLUSION

       Defendants’ Motion to Dismiss is GRANTED. Plaintiff shall have thirty (30) days within
which to file an amended Complaint. An appropriate order follows.
                                                       ___/s/ Susan D. Wigenton_____
                                                       SUSAN D. WIGENTON, U.S.D.J.


Orig: Clerk
cc:   Parties
      Cathy L. Waldor, U.S.M.J.




                                                  3
